Order, entered on September 16, 1963, granting plaintiff’s motion to transfer the action to the Civil Court of the City of New York and denying defendant’s cross motion to dismiss personal injury negligence action for failure to prosecute, unanimously reversed, on the law, the facts, and in the exercise of discretion, with $20 costs and disbursements to appellant, the motion denied, and the cross motion to dismiss granted, with $10 costs to defendant-appellant (see Sortino v. Fisher, 20 A D 2d 25). Concur —Breitel, J. P., Rabin, Valente, McNally and Steuer, JJ.